Name: Council Regulation (EC) No 924/2002 of 30 May 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the 2000-2001 Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Africa;  European construction
 Date Published: nan

 Avis juridique important|32002R0924Council Regulation (EC) No 924/2002 of 30 May 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the 2000-2001 Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002 Official Journal L 144 , 01/06/2002 P. 0003 - 0004Council Regulation (EC) No 924/2002of 30 May 2002on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the 2000-2001 Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Community and the Republic of Guinea have held negotiations to determine the amendments or additions to be made to the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast(3) at the end of the period of application of the Protocol thereto.(2) During the negotiations, the two parties decided to extend the current Protocol(4), approved by Regulation (EC) No 445/2001(5), for one year, from 1 January 2002 to 31 December 2002, by means of an Agreement in the form of an Exchange of Letters initialled on 22 October 2001, pending the conclusion of the negotiations on the amendments to be agreed for the Protocol.(3) It is in the Community's interest to approve that extension.(4) The allocation of the fishing opportunities for trawlers and tuna boats among the Member States should be confirmed,HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2002 to 31 December 2002 is hereby approved on behalf of the European Community.The text of this Agreement is attached to this Regulation(6).Article 2The fishing opportunities for trawlers and tuna boats fixed in Article 1 of the Protocol shall be allocated pro rata temporis among the Member States as follows:(a) fin-fish/cephalopods>TABLE>(b) shrimps>TABLE>(c) tuna seiners>TABLE>(d) pole-and-line tuna vessels>TABLE>(e) surface longliners>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CouncilThe PresidentM. A. CortÃ ©s MartÃ ­n(1) Proposal of 28 January 2002 (not yet published in the Official Journal).(2) Opinion delivered on 14 May 2002 (not yet published in the Official Journal).(3) OJ L 111, 27.4.1983, p. 2.(4) OJ L 250, 5.10.2000, p. 29.(5) OJ L 64, 6.3.2001, p. 3.(6) OJ L 116, 16.5.2002, p. 29.